IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-24,852-03



EX PARTE PEDRO SOLIS SOSA




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 7729 FROM THE

81ST DISTRICT COURT OF ATASCOSA COUNTY



Per Curiam.

ORDER


	This is a subsequent application for habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071, Section 5.  Applicant asserts three claims, that he is
mentally retarded and cannot be executed, that he was denied due process, and that he is
actually innocent.
	Applicant was convicted of capital murder in November 1984.  We affirmed the
conviction and sentence. Sosa v. State, 769 S.W.2d 909 (Tex.Crim.App. 1989).  On May 17,
1993, applicant filed his initial application for writ of habeas corpus pursuant to Article 

 Sosa   -2-

11.071.  We denied relief.  Ex parte Sosa, No. WR-24,852-01 (Tex.Crim.App. May 30,
1995).  Applicant filed a subsequent application for habeas corpus on October 14, 1999.  The
application was dismissed as an abuse of the writ on November 10, 1999.  
	We have reviewed this subsequent application and find that the first and third claims
meet the requirements for consideration under the provisions of Article 11.071, section 5. 
The case is remanded to the convicting court to resolve the factual issues raised by this
application according to Article 11.071, sections 7 through 9. 
	IT IS SO ORDERED THIS THE 10TH DAY OF MAY, 2006.
Do Not Publish